


Exhibit 10(a)(lxiii)




Long-Term Performance Program Award Agreement
(Fiscal Years 2014-2015)


[DATE]


Dear [RECIPIENT NAME]:


H. J. Heinz Company is pleased to confirm that, effective as of __________,
2013, you have been granted an Award under the Long-Term Performance Program in
accordance with the terms and conditions of the Third Amended and Restated H. J.
Heinz Company Fiscal Year 2003 Stock Incentive Plan, as amended from time to
time (the “Plan”). This Award is also made under and pursuant to this letter
agreement (“Agreement”), the terms and conditions of which shall govern and
control in the event of a conflict with the terms and conditions of the Plan.
For purposes of this Agreement, the “Company” shall refer to H. J. Heinz Company
and its Subsidiaries. Unless otherwise defined in this Agreement, all
capitalized terms used in this Agreement shall have the same defined meanings as
in the Plan.


1.
Award. The target value of the Award to you under this Agreement is equal to
$______ (the “Target Award Opportunity”), based on a 24-month Award Period and
subject to proration pursuant to Section 2 below. The “Award Period” begins on
May 1, 2013 and ends on the earlier of (a) the date of the closing of the
acquisition between the Company and a subsidiary of Hawk Acquisition Holding
Corporation (the “Closing Date”) and (b) May 3, 2015.



2.
Proration and Payment of Award.



(a)
Your Award will be prorated based upon the number of full and partial months of
the Award Period. For example and for illustration purposes only, if the Closing
Date occurred on July 10, 2013, your Award payout would equal:



Target Award Opportunity x 3/24 (the portion of the 24-month Award
Period completed)


If the Closing Date does not occur prior to May 3, 2015, your Award payout will
equal 100% of your Target Award Opportunity, subject to the provisions of
Sections 3, 4 and 5 below.
  
(b)
If your employment with the Company began after the commencement of the Award
Period, your Target Award Opportunity set forth in Section 1 above has been
prorated based upon the number of full and partial months that you are
anticipated to be employed by the Company in an eligible position during the
Award Period. The payment of your Award will be prorated as set forth in
subsection (a) above.



(c)
Your Award will be paid in cash as soon as administratively possible following
the end of the Award Period, subject to Sections 3, 4 and 5 below.



3.
Termination of Employment. In the event that your employment with the Company
terminates for any reason prior to the completion of the Award Period, your
entire Award will be forfeited.



4.
Termination of the Plan. If the Plan is terminated prior to the completion of
the Award Period, provided that you are an employee of the Company on the date
of such termination, your Award will be prorated,





--------------------------------------------------------------------------------




pursuant to Section 2(a) above, based on the number of full and partial months
of the Award Period completed prior to such termination and will be paid in cash
as soon as administratively practicable following such termination.


5.
Non-Solicitation/Confidential Information. In partial consideration for the
Award granted to you hereunder, you agree that you shall not, during the term of
your employment by the Company and for 18 months after termination of your
employment, regardless of the reason for the termination, either directly or
indirectly, solicit, take away or attempt to solicit or take away any employee
of the Company, either for your own purpose or for any other person or entity.
You further agree that you shall not, during the term of your employment by the
Company or at any time thereafter, use or disclose the Confidential Information
(as defined below) except as directed by, and in furtherance of the business
purposes of, the Company. You acknowledge (i) that the non-solicitation
provision set forth in this Section 5 is essential for the proper protection of
the business of the Company; (ii) that it is essential to the protection of the
Company's goodwill and to the maintenance of the Company's competitive position
that any Confidential Information be kept secret and not disclosed to others;
and (iii) that the breach or threatened breach of this Section 5 will result in
irreparable injury to the Company for which there is no adequate remedy at law
because, among other things, it is not readily susceptible of proof as to the
monetary damages that would result to the Company. You consent to the issuance
of any restraining order or preliminary restraining order or injunction with
respect to any conduct by you that is directly or indirectly a breach or a
threatened breach of this Section 5. In addition, in the sole discretion of the
Company, and in addition to all other rights and remedies available to the
Company at law, in equity, or under this Agreement, any breach by you of the
provisions of this Section 5 will result in the forfeiture of any unpaid portion
of your Award to which you would otherwise be entitled pursuant to this
Agreement.



“Confidential Information” means technical or business information about or
relating to the Company and/or its products, processes, methods, engineering,
technology, purchasing, marketing, selling, and services not readily available
to the public or generally known in the trade, including but not limited to:
inventions; ideas; improvements; discoveries; developments; formulations;
ingredients; recipes; specifications; designs; standards; financial data; sales,
marketing and distribution plans, techniques and strategies; customer and
supplier information; equipment; mechanisms; manufacturing plans; processing and
packaging techniques; trade secrets and other confidential information,
knowledge, data and know-how of the Company, whether or not they originated with
you or information which the Company received from third parties under an
obligation of confidentiality.


6.
Impact on Benefits. The Award will not be included as compensation under any of
the Company's retirement and other benefit plans, including but not limited to
the H. J. Heinz Company Supplemental Executive Retirement Plan, the H. J. Heinz
Company Employees Retirement and Savings Excess Plan, and/or any other plan of
the Company.



7.
Tax Withholding. When your Award is paid, the Company will withhold the amount
of money payable for the federal, state, local, and/or foreign income and/or
employment taxes required to be collected or withheld with respect to the
payment.



8.
Non-Transferability.    Your Award may not be sold, transferred, pledged,
assigned, or otherwise encumbered except by will or the laws of descent and
distribution.



9.
Employment At-Will.     You acknowledge and agree that nothing in this Agreement
or the Plan shall confer upon you any right with respect to future awards or
continuation of your employment, nor shall it constitute an employment agreement
or interfere in any way with your right or the right of





--------------------------------------------------------------------------------




the Company to terminate your employment at any time, with or without cause, and
with or without notice.


10.
Collection and Use of Personal Data.    You consent to the collection, use, and
processing of personal data (including name, home address and telephone number,
identification number) by the Company or a third party engaged by the Company
for the purpose of implementing, administering, and managing the Plan and any
other stock option or stock or long-term incentive plans of the Company
(collectively, the “Plans”). You further consent to the release of personal data
to such a third party administrator, which, at the option of the Company, may be
designated as the exclusive broker in connection with the Plans. You hereby
waive any data privacy rights with respect to such data to the extent that
receipt, possession, use, retention, or transfer of the data is authorized
hereunder.



11.
Future Awards. The Plan is discretionary in nature and the Company may modify,
cancel or terminate it at any time without prior notice in accordance with the
terms of the Plan. While Awards may be granted under the Plan on one or more
occasions or even on a regular schedule, each grant is a one-time event, is not
an entitlement to an award of cash or stock in the future, and does not create
any contractual or other right to receive an award or other compensation or
benefits in the future.



12.
Governing Law. This Agreement shall be governed by and construed in accordance
with the laws of the Commonwealth of Pennsylvania, without regard to its choice
of law provisions.



13.
Code Section 409A. It is intended that this Award shall not constitute a
“deferral of compensation” within the meaning of Section 409A of the Code and,
as a result, shall not be subject to the requirements of Section 409A of the
Code. The Plan and this Award Agreement are to be interpreted in a manner
consistent with this intention. Absent a deferral election satisfying the
requirements of Section 409A of the Code and notwithstanding any other provision
in the Plan, a new award may not be issued if such award would be subject to
Section 409A of the Code at the time of grant, and the existing Award may not be
modified in a manner that would cause such Award to become subject to Section
409A of the Code at the time of such modification.







This Award is subject to your acceptance of this Agreement by signing and dating
it and returning it to the Company.




H. J. HEINZ COMPANY




By:                        
Randolph W. Keuch                
Vice President - Total Rewards






Accepted:                        


Date:                            








